                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

NANCY BRACKETT,                         )
                                        )
           Plaintiff,                   )                              Case No.:
                                        )
v.                                      )
                                        )
MRS BPO, LLC D/B/A MRS ASSOCIATES, INC. )
                                        )                              Jury Trial Demanded
           Defendant.                   )

______________________________________________________________________________

                                 COMPLAINT
______________________________________________________________________________

                                         INTRODUCTION

        1.       This is an action for damages against the Defendant for violations of the Fair Debt

Collection Practices Act, 15 U.S.C. §§ 1692 et seq. and the Telephone Consumer Protection Act,

47 U.S.C. §§ 227 et seq.

                                          JURISDICTION

        2.       Subject matter jurisdiction in this Court is proper pursuant to 15 U.S.C. §

1692k(d), 47 U.S.C. § 153, and 28 U.S.C. § 1331 (federal question jurisdiction). This Court also

has jurisdiction for pendant state law claims pursuant to 28 U.S.C. § 1367 (supplemental

jurisdiction).

        3.       This action arises out of Defendant’s repeated violations of the Fair Debt Collection

Practices Act, 15 U.S.C. §§ 1692 et seq. ( “FDCPA”), the Telephone Consumer Protection Act, 47

U.S.C. §§ 227 et seq. (TCPA), and out of the invasions of Plaintiff’s personal and financial privacy

by Defendant and its agents in their illegal efforts to collect a consumer debt. This action also

                                                 [1]



Case 3:20-cv-00500-CEA-DCP Document 1 Filed 11/20/20 Page 1 of 15 PageID #: 1
involves Defendant’s invasion of Plaintiff’s personal privacy in its illegal and negligent efforts to

collect money that was not owed by Plaintiff.

       4.      Venue is proper in this District because the acts and transactions occurred here,

Defendant transacts business here, and Plaintiff resides here.

                                             PARTIES

       5.      Plaintiff, Nancy Brackett (hereinafter referred to as “Plaintiff” and/or “Plaintiff”),

is a resident of this State, District and Division who is authorized by law to bring this action.

       6.      Defendant MRS BPO, LLC (hereinafter referred to as “Defendant”) is a “debt

collector” as defined by 15 U.S.C. § 1692a(6), and a for-profit corporation orgainized in New

Jersey, with its principal office located at 1930 Olney Avenue, Cherry Hill, NJ08003.

       7.      Defendant may be served by personal service upon its registered agent, to wit:

MRS BPO, LLC, c/o Cogency Global, Inc., 992 Davidson Drive, Suite B, Nashville, TN 37205.

       8.      Other defendants may be discovered in the course of litigation, and Plaintiff

respectfully prays that the Court will permit the addition of later discovered parties upon motion.


                                                FACTS

       9.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) because it

regularly uses the mails and/or the telephone, in its business, the principal purpose of which is to

collect, or attempt to collect, directly or indirectly, delinquent consumer debts. Defendant was

acting as a debt collector, as defined in the FDCPA, as to the delinquent consumer debt it is

attempting to collect from the Plaintiff.

       10.     Defendant alleges that Ms. Brackett incurred an obligation to pay money arising

out of a transaction in which the money, property, insurance or services which are the subject of

                                                 [2]



Case 3:20-cv-00500-CEA-DCP Document 1 Filed 11/20/20 Page 2 of 15 PageID #: 2
the transaction are primarily for personal, family or household purposes, and is therefore a “debt”

as that term is defined by 15 U.S.C. § 1692a(5), namely a debt for services or equipment

allegedly originally owed by Plaintiff to DirecTV (debt).

       11.     Plaintiff asserts she does not owe the underlying debt, and never did, as

DirecTV’s service technician took the cable box in question back to DirecTV when it installed

the new cable box over a year earlier.

       12.     Sometime prior to May 12, 2020, the debt was sold or otherwise transferred to

Defendant for collection, when thereafter Ms. Brackett received collection communications and

was subjected to collection acts from Defendant, all in an attempt to collect said debt.

       13.     Ms. Brackett sent Defendant a dispute letter on May 28, 2020 explaining she did not

owe the debt. See Exhibit 1.

       14.      Defendant’s employee, Brian Erazmus, signed for the receipt of Ms. Brackett’s

May 28, 2020 dispute letter on June 3, 2020. See Exhibit 2.

       15.     Upon information and belief, Defendant did not review any of the records of the

originator of this debt upon receiving Ms. Brackett’s May 28, 2020 dispute letter, and instead

decided to simply continue in its collection efforts. Defendant harassed Ms. Brackett by making

telephone calls to her home telephone number in an attempt to collect the debt.

       16.     Defendant also harassed Ms. Brackett by sending prerecorded, repetitive text

messages to her cellular telephone number in an attempt to collect the debt.

       17.     Defendant also sent collection emails to Ms. Brackett.

       18.     In the course of attempting to collect a debt, Defendant communicated with Ms.

Brackett on multiple occasions in a fashion that violated multiple provisions of the FDCPA, as

described below.
                                                 [3]



Case 3:20-cv-00500-CEA-DCP Document 1 Filed 11/20/20 Page 3 of 15 PageID #: 3
                                          Collection Calls

       19.       A “communication” under the FDCPA means conveying the information

regarding a debt directly or indirectly to any person through any medium. 15 U.S.C. § 1692a(2).

       20.       As previously explained, Ms. Brackett does not owe the alleged underlying debt.

       21.       Ms. Brackett never gave express consent for Defendant to call/text her cellular

telephone number.

       22.       Nevertheless, Defendant has sent multiple automated text messages to Plaintiff.

       23.       Over the past year Defendant repeatedly and willfully contacted Plaintiff in an

effort to collect a debt. These were “communication[s]” in an attempt to collect a debt as that

term is defined by 15 U.S.C. § 1692a(2).

       24.       On May 12, 2020 Ms. Brackett received an email message from Defendant

demanding payment of $140.91 on her DirecTV account number ending in 3817. See Exhibit 3.

       25.       On    May 16, 2020 Ms. Brackett received the following text message from

8555983485:

                 Please contact MRS Assoc. regarding a DIRECTV matter at (833)390-0110. This is
                 an attempt to collect a debt and any information obtained will be used for that
                 purpose. MRS is a debt collector. You can continue to opt into these messages by
                 typing yes or doing nothing. If you want to opt out of future text messages reply
                 with STOP. x:(yWc0M

See Exhibit 4.

       26.       On May 21, 2020 Ms. Brackett received the following text message from

8562632387: “Please contact MRS Assoc. regarding a DIRECTV matter at (833) 390-0110. This

is an attempt to collect a debt and any information obtained will be used for that purpose. MRS is a

debt collector.” See Exhibit 5.

       27.       Ms. Brackett sent Defendant a dispute letter on May 28, 2020 explaining she did not
                                                [4]



Case 3:20-cv-00500-CEA-DCP Document 1 Filed 11/20/20 Page 4 of 15 PageID #: 4
owe the debt. See Exhibit 1.

        28.     On May 29, 2020, Ms. Brackett received the following text message from

8562632384: “Please contact MRS Assoc. regarding a DIRECTV matter at (833) 390-0110. This

is an attempt to collect a debt and any information obtained will be used for that purpose. MRS is a

debt collector.” Exhibit 7.

        29.     Defendant’s employee, Brian Erazmus, signed for the receipt of Ms. Brackett’s

May 28, 2020 dispute letter on June 3, 2020. See Exhibit 2.

        30.     On June 3, 2020, Ms. Brackett received the following text message from

8562632382: “Please contact MRS Assoc. regarding a DIRECTV matter at (833) 390-0110. This

is an attempt to collect a debt and any information obtained will be used for that purpose. MRS is a

debt collector.” Exhibit 7.

        31.     On July 23, 2020, Ms. Brackett received the following text message from

8562054562: “Please contact MRS Assoc. regarding a DIRECTV matter at (833) 390-0110. This

is an attempt to collect a debt and any information obtained will be used for that purpose. MRS is a

debt collector.” Exhibit 7.

        32.     On August 3, 2020, Ms. Brackett received the following text message from

8562632382: “Please contact MRS Assoc. regarding a DIRECTV matter at (833) 390-0110. This

is an attempt to collect a debt and any information obtained will be used for that purpose. MRS is a

debt collector.” Exhibit 7.

        33.     On August 11, 2020, Ms. Brackett received the following text message from

8562194097: “Please contact MRS Assoc. regarding a DIRECTV matter at (833) 390-0110. This

is an attempt to collect a debt and any information obtained will be used for that purpose. MRS is a

debt collector.” Exhibit 7.
                                               [5]



Case 3:20-cv-00500-CEA-DCP Document 1 Filed 11/20/20 Page 5 of 15 PageID #: 5
       34.     On August 27, 2020 at 11:08 A.M., Defendant again sent Ms. Brackett the exact

same text message: “Please contact MRS Assoc. regarding a DIRECTV matter at (833) 390-0110.

This is an attempt to collect a debt and any information obtained will be used for that purpose.

MRS is a debt collector.” Exhibit 7.

       35.     On August 27, 2020 at 11:16 A.M., Ms. Brackett received the following text

message from 8562632387: “Please contact MRS Assoc. regarding a DIRECTV matter at (833)

390-0110. This is an attempt to collect a debt and any information obtained will be used for that

purpose. MRS is a debt collector.” Exhibit 7.

       36.     On September 1, 2020 at 1:41 P.M., Ms. Brackett received the following text

message from 5865018835: “Please contact MRS Assoc. regarding a ATT-DIRECTV matter at

(833) 390-0110. This is an attempt to collect a debt and any information obtained will be used for

that purpose. MRS is a debt collector.” Exhibit 7.

       37.     On September 6, 2020 at 4:22 P.M., Ms. Brackett received the following text

message from 8562216903: “Please contact MRS Assoc. regarding a ATT-DIRECTV matter at

(833) 390-0110. This is an attempt to collect a debt and any information obtained will be used for

that purpose. MRS is a debt collector.” Exhibit 7.

       38.     Upon information and belief, Ms. Brackett asserts the above text messages were all

originated by Defendant.

       39.     Even after being informed that she did not owe any money to DIRECTV,

Defendant still sent many messages to Plaintiff.

       40.     Plaintiff spoke with Defendant’s representative, Rachelle Maloney, on September

9, 2020. Plaintiff again explained that she had returned all equipment and did not owe the debt.

       41.     Plaintiff believes she may have received more calls/texts from Defendant over the
                                              [6]



Case 3:20-cv-00500-CEA-DCP Document 1 Filed 11/20/20 Page 6 of 15 PageID #: 6
past year than are listed here, and she is awaiting receipt of call logs from her telephone service

provider to verify this.

        42.     Plaintiff is also informed, and therefore asserts, that the above telephone numbers

are telephone numbers of Defendant, or were active telephone numbers utilized by the Defendant

when the calls were made.

        43.     If Defendant had reviewed the records of the original creditor prior to initiating its

collection efforts against Ms. Brackett, they would have seen that Ms. Brackett did not owe the

alleged debt.

        44.     As previously stated, upon information and belief, Defendant did not review any

of the records of the originator of this debt prior to initiating its collection efforts.

                           CAUSES OF ACTION
      FIRST VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT:
           FALSE, DECEPTIVE, OR MISLEADING REPRESENTATIONS

        45.     The acts of Defendant constitute violations of the FDCPA. Violations by the

Defendant of the FDCPA include, but are not limited to, the following: pursuant to 15 U.S.C.

§1692e, a debt collector may not use any false, deceptive, or misleading representation or means

in connection with the collection of any debt.

        46.     By communicating to Ms. Brackett that she owed a debt she never actually owed,

Defendant violated 15 U.S.C. §§ 1692e, 1692e(2)(A), 1692e(8), and 1692e(10).

        47.     Defendant sent Ms. Brackett collection emails and texts after she had disputed,

and appeared to have resolved the alleged debt, with DIRECTV. See attached Exhibit 1.

        48.     Defendant ignored and never responded to Ms. Brackett’s May 28, 2020 dispute

letter explaining that “Any equipment I ever received from DirecTV was returned to them.” See

Exhibit 1.
                                                  [7]



Case 3:20-cv-00500-CEA-DCP Document 1 Filed 11/20/20 Page 7 of 15 PageID #: 7
       49.     Defendant’s employee, Brian Erazmus, signed for the receipt of Ms. Brackett’s

May 28, 2020 dispute letter on June 3, 2020. See Exhibit 2.

       50.     Despite her dispute and explanation as to why she did not owe the alleged debt,

Defendant continued its collection efforts.

  SECOND VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT:
FALSE REPRESENTATIONS OF THE CHARACTER, AMOUNT, OR LEGAL STATUS
                          OF ANY DEBT

       51.     Defendant violated 15 U.S.C. §1692e(2): The false representation of—(A) the

character, amount, or legal status of any debt.

       52.     As explained above, Ms. Brackett never owed DirecTV as their own service

technician had taken back the box over a year earlier.

       53.     DirecTV’s own invoices to Ms. Brackett in the year subsequent to the return of

the box never sought her return of, or payment for, the box, as they knew, or should have known,

it had been returned. See Exhibit 6.

       54.     Defendant had a duty to verify the accuracy of the information relayed to it by

DirecTV after Ms. Brackett disputed the debt directly with Defendant.

       55.     Instead of verifying the information, Defendant continued its collection efforts,

repeatedly demanding an amount that was never owed.

       56.     Defendant attempted to collect the debt by intentionally using false, deceptive and

misleading information.

    THIRD VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT:
USE OF ANY FALSE REPRESENTATION OR DECEPTIVE MEANS IN ATTEMPT TO
                         COLLECT A DEBT

       57.     Defendant violated 15 U.S.C. §1692e(10) The use of any false representation or

deceptive means to collect or attempt to collect any debt or to obtain information concerning a
                                              [8]



Case 3:20-cv-00500-CEA-DCP Document 1 Filed 11/20/20 Page 8 of 15 PageID #: 8
consumer.

        58.    As explained throughout this Complaint, Defendant made numerous attempts to

collect a debt while utilizing false representations about the status of the debt.

        59.    Defendant also utilized deceptive means to collect the debt, claiming to have

authority to demand amounts that were never owed.

   FOURTH VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT:
  USE OF UNFAIR OR UNCONSCIONABLE MEANS IN ATTEMPT TO COLLECT A
                              DEBT

        60.    Defendant violated 15 U.S.C. §1692f – A debt collector may not use unfair or

unconscionable means to collect or attempt to collect any debt.

        61.    Defendant utilized unfair means to collect the debt when it claimed to be acting

under the authority of DirecTV and its information had been appropriately supplied by them.

        62.    Defendant utilized unconscionable means to collect the debt when it unleashed its

ATDS upon Ms. Brackett, causing her cell phone to receive repeated texts regarding a debt she

never owed.

       FIFTH VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT:
                            UNFAIR PRACTICES

        63.    Defendant violated 15 U.S.C. §1692f(1) The collection of any amount (including

any interest, fee, charge, or expense incidental to the principal obligation) unless such amount is

expressly authorized by the agreement creating the debt or permitted by law.

        64.    Ms. Brackett never owed this debt.

        65.    Defendant attempted, on numerous occasions, to coerce Ms. Brackett into paying

a debt that was not owed, and therefore its collection was not authorized by any agreement or

law.

                                                 [9]



Case 3:20-cv-00500-CEA-DCP Document 1 Filed 11/20/20 Page 9 of 15 PageID #: 9
        66.     Any procedures maintained (i.e., actually employed or implemented) by

 Defendant to avoid errors under the FDCPA failed.

      SIXTH VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT:
        HARASSING, OPPRESIVE AND ABUSIVE CONDUCT BY DEFENDANT IN ITS
                      ATTEMPT TO COLLECT A DEBT

        67.     Violations by Defendant of the FDCPA also include, but are not limited to, the

 following: Any conduct the natural consequence of which is to harass, oppress or abuse any

 person, which is a violation of 15 U.S.C. § 1692d.

        68.     In spite of Plaintiff’s disputes Defendant continued to call/text her repeatedly.

        69.     The purpose of the FDCPA is to promote fair debt collection whereby debt

 collectors must be truthful, honest and show respect to the debtor.

        70.     The collection attempts by the Defendant in its various text messages and

 telephone calls are attempts to harass, oppress or otherwise abuse Plaintiff into payment of a debt

 that she never owed.

     EIGHTH VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT:
                 CAUSING PHONE TO RING REPEATEDLY

        71.     The acts of Defendant constitute violations of the FDCPA. Violations by the

 Defendant of the FDCPA include, but are not limited to, the following: Causing Plaintiff’s

 phone to ring repeatedly or continuously with intent to harass, annoy or abuse her, which is a

 violation of 15 U.S.C. §1692d(5).

        72.     Plaintiff has received numerous calls/texts from Defendant’s representatives in

 the past year. She tried to stop the calls, but they continued.

        73.     Plaintiff believes she received more calls/texts from Defendant over the past year

 than are listed here, and she is awaiting receipt of call logs from her telephone service provider to

                                                [10]



Case 3:20-cv-00500-CEA-DCP Document 1 Filed 11/20/20 Page 10 of 15 PageID #: 10
 verify this.

         74.    As a result of Defendant’s actions, Plaintiff is entitled to an award of actual

 damages, statutory damages, as well as an award of costs and attorney fees.

         75.    These repeated autodialed collection calls/texts were illegal third-party attempts to

 collect this debt in violation of numerous and multiple provisions of the FDCPA, including but not

 limited to 15 U.S.C. §§ 1692b(1), 1692b(3), 1692c(a)(1), 1692d, 1692d(5), 1692d(6), 1692e,

 1692e(1), 1692e(2), 1692e(4), 1692e(5), 1692e(7), 1692e(9), 1692e(10), 1692e(11), 1692e(14), and

 1692f, amongst others.

                             COUNT II: INVASION OF PRIVACY

         76.    Defendant violated Plaintiff’s right to privacy and right to solitude.

         77.    Plaintiff asserts the Defendant has invaded her privacy by committing an

 unreasonable intrusion upon her seclusion.

         78.    Defendant violated Plaintiff’s right to privacy and committed an intrusion upon her

 seclusion when it repeatedly called/texted her telephone number without ever obtaining consent to

 call said number.

         79.    Information about a plaintiff need not be published to establish a claim for

 invasion of privacy based on an unreasonable intrusion upon the plaintiff's seclusion. The

 Restatement (Second) of Torts § 652B (1977).

         80.    Congress explicitly recognized a consumer’s inherent right to privacy in

 collection matters in passing the Fair Debt Collection Practices Act, when it stated as part of its

 findings:

                Abusive debt collection practices contribute to the number of personal

                bankruptcies, to marital instability, to the loss of jobs, and to invasions of
                                               [11]



Case 3:20-cv-00500-CEA-DCP Document 1 Filed 11/20/20 Page 11 of 15 PageID #: 11
                 individual privacy.

 15 U.S.C. § 1692(a) (emphasis added).

         81.     Defendant’s gross and careless conduct unlawfully invaded Plaintiff’s personal

 privacy and caused Plaintiff to suffer actual damages.

         82.     Defendant’s conduct was intentional and/or reckless and Plaintiff is entitled to

 recover exemplary damages in an amount to be set by the trier of fact.

         83.     Plaintiff did not owe this debt, and therefore Defendant’s attempts to collect this

 debt from her were false and deceptive practices and threats to take action which they were not

 legally entitled to take.

         84.     Defendant’s repeated attempts to collect this debt from Plaintiff, a person who did

 not owe the debt, were an invasion of Plaintiff’s privacy and her right to be left alone.

         85.     Defendant’s abusive collection communications, as more fully described above,

 were the direct and proximate cause of severe emotional distress on the part of Plaintiff.

         86.     Plaintiff has suffered actual damages as a result of Defendant’s outrageous

 conduct in the form of anger, anxiety, emotional distress, fear, frustration, and upset, amongst

 other negative emotions, as well as suffering from unjustified and abusive invasions of her

 personal privacy.

         87.     Defendant has acted outrageously, including, but not limited to, continuing to

 harass Plaintiff when it knew, or should have known, that she did not owe the debt.

         88.     The conduct of Defendant and its agents, in engaging in the above-described

 collection conduct against Plaintiff, resulted in multiple intrusions and invasions of privacy by

 Defendant, which occurred in a way that would be highly offensive to a reasonable person in that

 position.
                                                [12]



Case 3:20-cv-00500-CEA-DCP Document 1 Filed 11/20/20 Page 12 of 15 PageID #: 12
         89.     As a result of such intrusions and invasions of privacy, Plaintiff is entitled to

 actual damages in an amount to be determined at trial from Defendant.

                            COUNT IV: VIOLATIONS OF THE TCPA

         90.     The TCPA forbids a party from initiating calls to any cellular telephone using an

 automated telephone dialing system without the prior express consent of the called party, unless

 the call is made solely to collect a debt owed to or guaranteed by the United States. See 47 U.S.C.

 § 227(b)(1)(A).

         91.     As explained in detail above, Defendant initiated telephone calls/texts to Plaintiff’s

 cellular telephone line using an automatic telephone dialing system and sent prerecorded text

 messages to Ms. Brackett without her prior express consent to do so.

         92.     These messages were not made pursuant to the collection of a debt owed to or

 guaranteed by the United States.

         93.     Defendant violated the TCPA on at least ten occasions when communicating with

 Plaintiff and Plaintiff is entitled to damages for said violations.



                                           TRIAL BY JURY

         94.     Plaintiff is entitled to and hereby respectfully demands a trial by jury on all issues

 so triable. US Const. amend. 7. Fed.R.Civ.P. 38.

                                         PRAYER FOR RELIEF

         WHEREFORE, Plaintiff respectfully prays that judgment be entered against the Defendant

 in favor of the Plaintiff as follows:

         a)      That Plaintiff be awarded actual damages pursuant to 15 U.S.C. § 1692k(a)(1) in

         an amount to be determined at a trial by a jury;
                                                [13]



Case 3:20-cv-00500-CEA-DCP Document 1 Filed 11/20/20 Page 13 of 15 PageID #: 13
       b)     That Plaintiff be awarded statutory damages of $1,000.00 pursuant to 15 U.S.C.

       §1692k(a)(2);

       c)     That Plaintiff be awarded the costs of litigation including a reasonable attorney

       fee pursuant to 15 U.S.C. §1692k(a)(3);

       d)     That Plaintiff be awarded actual and punitive damages for Defendant’s intentional

       and willful invasion of the Plaintiff’s right to privacy;

       e)     That Plaintiff be awarded actual damages for Defendant’s intentional infliction of

       emotional distress;

       f)     That Plaintiff be awarded statutory damages of $500.00 per call for each negligent

       violation of the Telephone Consumer Protection Act, pursuant to 47 U.S.C.

       §227(b)(3)(B);

       g)     That Plaintiff be awarded statutory damages of $1,500.00 per call for each call

       found to be a willful or knowing violation of the Telephone Consumer Protection Act,

       pursuant to 47 U.S.C. §227(b)(3); and

       h)     That the Court grants such further and additional relief as is just in the

       circumstances.



       Respectfully submitted this the 19th day of November, 2020.

                                              /s/ Brent Snyder
                                              Brent Snyder, Esq. BPR # 021700
                                              2125 Middlebrook Pike
                                              Knoxville, TN 37921
                                              (865) 546-2141
                                              brentsnyder77@gmail.com

                                              /s/ Justin A. Brackett__________
                                              Justin A. Brackett, Esq. BPR #024326
                                               [14]



Case 3:20-cv-00500-CEA-DCP Document 1 Filed 11/20/20 Page 14 of 15 PageID #: 14
                                    Attorney for Plaintiff
                                    565 Ball Play Road
                                    Madisonville, TN 37354
                                    (865) 228-7764
                                    justinbrackettlaw@gmail.com




                                     [15]



Case 3:20-cv-00500-CEA-DCP Document 1 Filed 11/20/20 Page 15 of 15 PageID #: 15
